EXHIBIT 10.4

 

AMENDMENT NO. 1 TO CONSTRUCTION LOAN AGREEMENT

 

This AMENDMENT NO. 1 TO CONSTRUCTION LOAN AGREEMENT (this “First Amendment”) is
made and entered into, effective for all purposes and in all respects, as of
August 13, 2019, by and between GROTON STATION FUEL CELL, LLC, a Connecticut
limited liability company (the “Borrower”) and FIFTH THIRD BANK, an Ohio banking
corporation (the “Lender” and, together with the Borrower, the “Parties”).

WHEREAS, the Borrower and Lender entered into that certain Construction Loan
Agreement dated as of February 28, 2019 (as amended, modified and/or
supplemented from time to time, the “Loan Agreement”);

WHEREAS, the Parties now desire to amend the Loan Agreement; and

WHEREAS, the Parties desire to set forth herein the terms and conditions of
their agreements and understandings with respect to the foregoing.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises of the
Parties contained herein and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
legally and equitably to be bound, hereby covenant and agree as follows:

Section 1.Definitions.Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Loan Agreement.

Section 2. Amendments to Loan Agreement.

 

a.

The definition of “Commitment” in the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

“Commitment” means the obligation of the Lender to make Construction Loans to
the Borrower pursuant to Section 2.1 in an aggregate outstanding principal
amount not to exceed $18,000,000.

 

b.

The definition of “Material Project Agreements” in the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Material Project Agreements” means: (i) the Power Purchase Agreement; (ii) the
Interconnection Agreement, (iii) the Sublease Agreement; (iv) the EPC Contract;
(v) the Service Agreement; (vi) the Take-out Commitment Letter; (vii) the
binding loan agreement between Borrower and its lenders, in a reasonable and
acceptable form and substance that allows for repayment of construction loan of
the Lender; and (viii) any replacement of any of the foregoing agreements.

 

 

--------------------------------------------------------------------------------

 

 

c.

Section 6.12 to the Loan Agreement is hereby deleted in its entirely and
replaced with the following:

6.12Bailee Letters, Take-out Financing.The Borrower shall:

(a) no later than August 16, 2019, deliver to the Lender bailee letters
acknowledging the Lender’s lien on the Collateral, each in form and substance
reasonably acceptable to the Lender, executed by the Lender, each applicable
Loan Party and each owner of the fuel cell unit where such unit is held.  In
furtherance of the foregoing, the Borrower represents and warrants to Lender
that each such unit is owned by and registered in the name of the Borrower;

(b) no later than August 21, 2019, deliver to the Lender an agreement, in form
and substance reasonably acceptable to the Lender, executed by the Borrower and
the Parent, pursuant to which the parties thereto confirm a plan to fund the
remaining project costs needed to complete construction of the Project;

(c) complete the conditioning of the first of the remaining two fuel cell units
no later than September 19, 2019 and the final fuel cell unit by October 25,
2019, such that each is completed, ready for operation and in storage; and

(d) deliver to the Lender, no later than September 28, 2019 with an automatic
extension through October 21, 2019, if (i) the lender under the Hercules Loan
Agreement extend the cure period or standstill period for any event of default
under the Hercules Loan Agreement past October 21, 2019 or (ii) if the Hercules
Loan Agreement has been repaid in its entirety (i) a binding loan agreement, in
form and substance reasonably acceptable to the Lender, executed by the Borrower
and the Take-out Lenders, pursuant to which the Takeout Lenders shall have,
individually or collectively, agreed to provide a Take-out Financing and (ii)
one or more binding letters of intent from tax equity investors committing to
provide tax equity financing with respect to the Project; provided that, such
date shall be extended by an additional 60 days (I) due to delays outside the
control of the Borrower or (ii) if the Lender is reasonably satisfied that the
Borrower is negotiating diligently and in good faith with potential Take-out
Lenders or tax equity investors.

 

d.

Section 8.1(c) to the Loan Agreement is hereby deleted in its entirely and
replaced with the following:

(c)Any Loan Party shall breach any term, covenant or agreement contained in this
Agreement or in any other Loan Documents and such default shall continue for a
period in excess of ten (10) Business Days after the earlier of (i) Lender
providing written notice to Borrower of such breach and (ii) Borrower having
obtained knowledge of such breach; (provided that if the breach cannot
reasonably be cured within such ten (10) Business Day period and Borrower shall
have commenced to cure the same within such ten (10) Business Day period and
thereafter diligently and expeditiously proceeds to cure the same,

- 2 -

--------------------------------------------------------------------------------

 

such ten (10) Business Day period shall be extended so long as it shall require
Borrower, in the exercise of due diligence, to cure the same, but no such
extension shall be for a period in excess of thirty (30) Business Days).  Cure
periods provided for under this Section 8.1(c) shall not apply to the covenants
set forth in Section 6.12, unless Lender is reasonably satisfied that the
Borrower is working diligently and in good faith negotiating to meet such
deadlines, in which case such cure periods under Section 8.1(c) shall apply, and
shall not apply to the covenants in Section 7 or any failure to pay as set forth
in Sections 8.1(a) and (b) above; or.

Section 3.Miscellaneous.

 

e.

Amendment.  By their respective execution hereof, the Parties acknowledge and
agree that this First Amendment is intended to and shall fully satisfy the
requirements set forth in Section 10.5 of the Loan Agreement with respect to
amendment thereof.

 

f.

Loan Document.  This First Amendment is a Loan Document for all purposes under
the Loan Agreement.

 

g.

No Conflict.  To the extent, if any, that any provision of this First Amendment
conflicts with or differs from any provision of the Loan Agreement, such
provision of this Amendment shall prevail and govern for all purposes and in all
respects.

 

h.

Limited Effect.  The foregoing amendment is limited in effect and, except as
specifically set forth above, shall apply only as expressly set forth in this
First Amendment and shall not constitute a consent, waiver, modification,
approval or amendment of any other provision of the Loan Agreement or any other
Loan Document.  Except as expressly provided herein, (i) nothing herein shall
limit in any way the rights and remedies of the Lender under the Loan Agreement
and the other Loan Documents, and (ii) the terms and conditions of the Loan
Agreement and the other Loan Documents remain in full force and effect and are
hereby ratified and affirmed.

 

i.

Severability.  Any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and without affecting the validity or enforceability of any
provision in any other jurisdiction.

 

j.

Headings.  The headings of various sections of this First Amendment are for
convenience of reference only, do not constitute a part hereof and shall not
affect the meaning or construction of any provision hereof.

- 3 -

--------------------------------------------------------------------------------

 

 

k.

Incorporation by Reference.  The provisions of Section 10.4 (Applicable Law),
10.8 (Survivorship), 10.10 (WAIVER OF JURY TRIAL), 10.13 (Execution in
Counterparts) and 10.15 (Entire Agreement) of the Loan Agreement shall apply in
all respects to this First Amendment and, as such, are deemed incorporated
herein.

- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment as of the
date first written above.

 

BORROWER

 

GROTON STATION FUEL CELL, LLC

 

FuelCell Energy Finance, LLC

Sole Member

 

By:

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

 

 

By:

 

/s/ Michael S. Bishop

 

 

Name:

 

Michael S. Bishop

 

 

Title:

 

Executive Vice President & Chief

 

 

 

 

Financial Officer

 

 

 

 

 

LENDER

 

FIFTH THIRD BANK

 

 

 

By:

 

/s/ Natalie Trojan

 

 

Name:

 

Natalie Trojan

 

 

Title:

 

Vice President

 

- 5 -